DETAILED ACTION

This office action is in regards to a continuing application filed July 5, 2019 claiming priority to PCT/CN2017/070111 filed January 4, 2017. Claims 1-15 have been elected without traverse.  Claims 16-22 have been withdrawn as non-elected. Claims 3, 4, 6, 9, 12-15, 17, and 21-22 have been amended.  Claims 18-19 have been cancelled without prejudice. Claims 1-15 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of claims 1-15 in the reply filed on December 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections

Claim 4 is objected to because of the following informalities:  In line 3, the phrase “… poly(ethane-co-tetrafluoroethene) …” may be suggested to read “… poly(ethene-co-tetrafluoroethene) …”. (See para. 0025 of specification).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  In line 6, the phrase “… 4,piperidyl) sebacate, …” may be suggested to read “… 4-piperydyl) sebacate …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 contains the trademark/trade name “Teflon” and “Tefzel”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “polytetrafluoroethylene” and “poly(ethene-co-tetrafluoroethene” respectively and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fischer et al. (US 2010/0234494 A1).
Fischer et al. teach a reversible thermochromic composition comprising a carrier (i.e., base polymer) selected from the group consisting of a polymer, a solvent, and a wax; a reversible thermochromic system comprising (a) a compound of formula (I) and (b) a compound containing a group of the formula (II) below:
 
    PNG
    media_image1.png
    201
    271
    media_image1.png
    Greyscale
 ; and further additives such as antioxidants, light stabilizers, metal deactivators, process stabilizers, as well as other stabilizing additives [Abstract; 0077, 0095-0097].  Fischer et al. teach in the Examples A-D [0156-0159] a polypropylene or polyethylene powder (i.e., base polymer); the stabilizing additives of Irganox® B215 and Chimassorb® 944 (both by Ciba Specialty Chemicals) [0124]; and the thermochromic systems (i.e., temperature 
In regards to claim 2, Fischer et al. teach the stabilizing additives of Irganox® B215 (i.e., a processing and thermal stabilizer) and Chimassorb® 944 (i.e., a hindered amine light stabilizer) both by Ciba Specialty Chemicals [0124, Examples A-D].
In regards to claim 3, Fischer et al. teach in Examples A-D and Tables 1-4 that the compositions comprise 0.1 wt.% of a thermochromic systems, 0.05 wt.% Irganox B215 and 0.5 wt.% of Chimassorb 944, therefore the ratio of the temperature sensitive material to the stabilizer is 1:5.5 (=0.1 / (0.05+0.5)) which is in the instant ratio of 1:0.1 to 1:10.  
In regards to claim 4, Fischer et al. teach in Examples A-D, polypropylene and polyethylene as the base polymer as well as polyamides, halogen-containing polymers, polyacetals, polyurethanes, and polyesters and copolymers thereof [Examples A-D; 0080-0083, 0086].
In regards to claim 5, Fischer et al. teach reversible thermochromic systems comprising the compounds of Examples 1-11.
In regards to claim 6, Fischer et al. teach in Examples A-D a color at 25°C as well as another color at 100-140°C or 90-110°C [Tables 1-4] after processing the examples at 220-230°C.
In regards to claims 8-9, Fischer et al. teach the stabilizing additive of Irganox® B215 (i.e., a processing and thermal stabilizer) which is a blend of Irgafos ® 168 (i.e., the phosphite ester antioxidant - tris(2,4-di-t-butylphenyl)phosphite) and Irganox® 1010 (i.e., the hindered phenol antioxidant - pentaerythritol tetrakis 3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate,) in Examples A-D [0124, 0156-0159].
In regards to claim 10, Fischer et al. teach Chimassorb® 944 (i.e., a hindered amine light stabilizer) which is a light quenching agent comprising a radical scavenger.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2010/0234494 A1).
The rejection of Claim 1 is adequately set forth in Paragraph 9 above and is incorporated herein by reference.
In regards to claims 10-11, Fischer et al. disclose the fillers of carbon black and metal oxides (e.g., zinc oxide, titanium dioxide) [101-12] and UV absorbers and light stabilizers of sterically hindered amines such as bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate and 4-benzoyl-2,2,6,6-tetramethylpiperidine as well as numerous triazine compounds [100-2.6; 100-2.8].
In regards to claims 12-13, Fischer et al. teach that compounds (i.e., temperature sensitive material as well as further additives) can be added in the form of a masterbatch in a concentration of from 2.5 to 25% by weight to the carrier polymer (i.e., base polymer) [0088].  Fischer et al. teach the ratio of carrier polymer to the reversible thermochromic system (i.e., a+b above) is preferably 10,000:1 to 1:1 and most preferably 1000:1 to 5:1 [0078].  One of ordinary skill in the art would find obvious that from the concentration of masterbatch as well as the ratio of carrier polymer to reversible thermochromic system encompasses the range of 1-30 wt.% and 0.01-20 wt.% of temperature sensitive material of the instant claims 12 and 13. Generally differences in concentration do not support patentability unless there is evidence indicating such concentration is critical. No evidence in this regard has been presented. See also MPEP2144.05 (II)(A).
In regards to claims 14-15, Fischer et al. teach that the further additives are judiciously employed in amounts of 0.1-10 wt.% based on the carrier material (i.e., base polymer) and preferably 0.2-5 wt.% [0102].  Fischer et al. teach in the Examples A-D which comprise 0.55 wt.% (=0.05 wt.% Irganox claims 14 and 15. Generally differences in concentration do not support patentability unless there is evidence indicating such concentration is critical. No evidence in this regard has been presented. See also MPEP2144.05 (II)(A).
	
Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RONALD GRINSTED/Examiner, Art Unit 1763